TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00015-CR





Ricky Cantu, Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-04-0067-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N
 
 
A jury found appellant Ricky Cantu, Jr., guilty of forgery.  See Tex. Pen. Code Ann.
§ 32.21 (West Supp. 2005).  The court assessed punishment at six years’ imprisonment.  See id.
§ 12.35(c)(2)(B) (West 2003).
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s brief and was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.
The judgment of conviction is affirmed. 
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Affirmed
Filed:   August 11, 2006
Do Not Publish